Citation Nr: 0013127	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sinus/rhinitis 
disorder and residual disability due to nasal surgery.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1990 to September 
1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for sinus/rhinitis disorder and residual 
disability due to nasal surgery, and for a back disability.  
The RO's decision also denied a rating greater than 
10 percent for headaches.


FINDINGS OF FACT

1.  The record is devoid of medical evidence of a chronic 
back disability which is etiologically related to service. 

2.  The record is devoid of medical evidence of a chronic 
disability related to sinus/rhinitis disorder and residual 
disability due to nasal surgery.

3.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claim has been developed. 

4.  Migraine headaches are manifested by headaches occurring 
one to three times weekly, and lasting up to several days, 
which are intensified by stress and diminished by lying down, 
avoiding light and remaining quiet and calm, with resultant 
industrial impairment assessed as minimal.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
sinus/rhinitis disorder and residual disability due to nasal 
surgery is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).  

3.  The criteria are met for a rating of 30 percent and no 
higher for migraine headaches.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, and 
4.124a, Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran was seen in January 
1987 with breathing difficulty related to severe septal 
deviation considered to have existed prior to enlistment and 
not to have been aggravated during service.  It was 
determined by the entrance physical standards board that the 
veteran should have no military duty until repair of the 
septum.  

A private medical report dated in November 1989 which was 
included with service medical records reflects that the 
veteran underwent septoplasty in March 1987.  The report 
indicated that in November 1989 the current status of the 
condition was "cured" and the veteran's prognosis was 
excellent.  The report of physical examination for enlistment 
dated in May 1990 reflects that no abnormalities of the nose 
were found on clinical evaluation.  In April and May 1991 the 
veteran was seen with complaints, including headaches, 
assessed as maxillary sinusitis and vasomotor rhinitis.  In 
May 1991 he underwent outfracture of the inferior turbinates, 
and cryosurgery of the inferior turbinates.  When the veteran 
was seen in June 1991 it was recorded that airways were not 
wide open in spite of the surgery and headaches were back. 

The veteran was treated in April 1991 for pain in the mid and 
lower back areas.  The assessment was suspected muscle strain 
vs. facet syndrome.  When he was seen in July 1991 the 
veteran noted that a pulled muscle in his back had resolved 
quickly.  He was seen on multiple occasions in January 1992 
to February 1992 for low back pain, assessed as mechanical 
low back pain.  Also noted was pain in the lower left 
trapezius.  Low back pain was noted to be resolved in 
February 1992.  At that time he had full painless range of 
motion in the lumbosacral spine.  

During service the veteran was also treated for headaches, 
beginning in July 1991.  The assessment was moderate 
migraine.  In December 1991 he was referred for psychometric 
assessment.  The diagnosis was Axis I: no diagnosis; Axis II: 
no diagnosis; Axis III: chronic headaches (since February 
1991).  In February 1992 the diagnosis was recurrent 
headaches, unremitting, uncontrolled on medication.  Although 
it was indicated that a medical evaluation board was pending 
no report of such proceedings is of record.  

On VA examination conducted in October 1992 the veteran 
reported only one mild headache since separation.  
Examination of the nose was within normal limits.  The 
diagnosis was simple benign recurrent headaches, a mild 
variant of migraine headaches most likely, by history.   

By a rating action in December 1992 service connection was 
granted for migraine headaches evaluated as 10 percent 
disabling.

VA outpatient treatment records dated in June 1993 show the 
veteran complained of pain in the upper back and right 
shoulder, associated with a twisting injury while jogging.  
Objective examination of the back revealed no point 
tenderness, or cervical tenderness, and full range of motion 
in the right arm.  When the veteran was seen in July 1993 he 
complained of migraine headaches, reportedly treated in 
service with Motrin, which was again prescribed.  The 
impression was history of headaches.  Still later in July 
1993 the veteran was seen for nasal congestion without 
deformity, infection or drainage.  The diagnostic impression 
was nasal obstruction, possibility of polyps.  

On VA examination conducted in September 1993 the veteran 
gave a history of low back pain starting in service, and 
related to weight lifting.  He reported no consistent pattern 
of pain, numbness or weakness that emanated into either leg, 
but on occasion he noted an intermittent, nondescript 
tingling sensation in the legs.  No clinical findings related 
to the back were recorded.  The examiner noted that the 
veteran desired that the history of in service low back 
discomfort be documented, as had been recorded in the medical 
history portion of the examination report. 

The veteran also reported to the September 1993 VA examiner 
that nasal surgery in service had, if anything, made his 
nasal problems worse.  Objective examination of the nose was 
within normal limits.  

With regard to headaches the veteran reported bifrontal 
history, with throbbing and occasionally a mild pressure 
sensation.  The headaches were reportedly intensified by 
exposure to stress and diminished by lying down, avoiding 
light, and being quiet and calm.  The episodes occurred 
approximately three times a week and lasted for hours.  In 
terms of attendant neurologic deficits the veteran sometimes 
sees nonspecific white dots before his eye, lasting 
approximately one minute.  The veteran denied nausea and 
vomiting, and other neurologic phenomena.  Medication used 
was Motrin only.  Neurological examination was intact the 
impression was chronic headaches which sounded more to have 
the flavor of migraine or vascular headaches than tension 
headaches, although the veteran did have certain stressors in 
his background which made the headaches more likely to 
appear.  It was considered that he might benefit from 
preventative measures such as tricyclic anti-depressants or 
one of the beta blockers or calcium channel blockers or 
Depakote.  It was further thought that he might benefit from 
the new migraine remedy Emitrex injectable or DHE-45 
injectable.  

A social and industrial survey was conducted in September 
1993 for the stated purpose of determining the severity and 
frequency of the veteran's service-connected headaches.  At 
that time the veteran had been working as a truck driver for 
two months and the job was going well.  He reported taking 
over the counter medication for stress related headaches, 
which occurred one to two times weekly, lasting up to several 
days.  It was noted the veteran was extremely active with the 
volunteer fire department working 25 to 35 hours a week in 
addition to his normal 50 hours on the job.  Additional 
recreational and social activities were noted.  On evaluation 
it was recorded that the veteran was very upset about his 
diagnosis and felt he had been given a psychiatric label 
which would prevent him from attaining job goals.  The 
examiner wrote that the veteran did not seem to understand it 
took some time to obtain a position with the police or fire 
fighting squad.  In general it was noted the veteran was 
doing well, although he felt he could not take time off for 
treatment of his medical condition.  It was considered that 
outpatient treatment could help him to make a better 
adjustment to his present life situation.  He had been 
encouraged to seek this out during the time he was not 
working.  Socially he was unimpaired.  Industrial impairment 
was considered to be minimal.  

Legal Analysis

Service Connection Claims 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, shall be service-connected, although not 
manifest during service, if they become manifest to a degree 
of 10 percent or more within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires evidence of (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet.App. 498.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a well-grounded claim 
of continuity of symptomatology generally requires medical 
nexus evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, No. 97-280 (U. 
S. Vet. App. Sept. 29, 1999).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

Service medical records reflect that the veteran was treated 
for acute episodes of back pain which were resolved with 
treatment, several months prior to separation.  After 
service, he was seen in June 1993 with back complaints, which 
he attributed to a recent injury that had occurred while 
jogging.  The record presents no current medical evidence of 
a chronic back disability, and no medical evidence or opinion 
of a nexus between the most recent complaints and any injury 
in service.  In the absence of competent evidence of these 
essential elements of a plausible claim, the claim for 
service connection for a back disability must be denied as 
not well-grounded.  

Similarly, although service medical records reflect treatment 
for sinusitis and rhinitis prior to nasal surgery in May 
1991, the record reflects no medical evidence of a chronic 
sinus/rhinitis disorder or disability due to the residuals of 
nasal surgery performed in service.  Post service medical 
records demonstrate that the veteran sought medical attention 
for nasal congestion on one occasion in July 1993.  Although 
possible nasal polyps were noted at that time, examination of 
the nose was within normal limits two months later.  Inasmuch 
as the essential element of a plausible service connection 
claim, medical evidence of a current disability, is lacking, 
the claim for service connection for sinus/rhinitis disorder 
and residual disability related to nasal surgery is not well-
grounded. 

Increased Evaluation for Headaches 

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2,and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned. 

The veteran's migraine headaches have been evaluated under 
the provisions of 38 C.F.R. Part IV, Diagnostic Code 8100.  
Under this Code, a 10 percent evaluation is warranted with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent evaluation is 
assigned with characteristic prostrating attacks occurring on 
an average once a month over the last several months, and a 
50 percent evaluation, the highest rating under this Code, is 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

The pertinent evidence reflects throbbing headaches, 
occasionally with a mild pressure sensation, and brief 
attendant neurologic deficits described as nonspecific white 
dots seen before his eyes.  The veteran reports his symptoms 
are intensified by stress and diminished by lying down, 
avoiding light and being quiet and calm.  Although he reports 
that his headaches occur one to three times weekly, lasting 
up to several days, he maintains an extensive work schedule 
of 50 hours on the job and additional volunteer work 
involving 25 to 35 hours per week.  Recreational and social 
activities are also reflected in the veteran's self reported 
schedule.  The evaluation of the veteran's disability turns 
on whether the headaches reflected in the record meet the 
criterion of characteristic prostrating attacks.  As cited 
above the record presents some evidence which tends to 
support such a finding and some countervailing evidence.  On 
consideration of the record as a whole, it is determined 
that, in view of the evidence suggesting that the veteran's 
headaches require lying down, avoiding light and being quiet 
and calm, when doubt is resolved in the veteran's favor, the 
record reflects the criterion of characteristic prostrating 
attacks occurring once a month, which warrants a 30 percent 
evaluation.

On further consideration, it is noted that the criteria for a 
50 percent evaluation, the highest level of rating available 
under Code 8100, call for very frequent completely 
prostrating and prolonged attacks which are productive of 
severe economic inadaptability.  In view of the evidence of 
an extended work week, reportedly amounting to 75 to 85 
hours, the evidence as a whole does not support a finding 
that the veteran's headaches are manifested by very frequent, 
prolonged, and completely prostrating attacks, which are 
productive of severe economic inadaptability.  In fact the 
industrial impairment resulting from his service-connected 
headaches is assessed as minimal.  Thus a rating higher than 
30 percent is not warranted.  

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence does not reflect the presence 
of more severe symptomatology such as would warrant a higher 
evaluation.  Accordingly, it is determined that the 
preponderance of the evidence is against assignment of a 
disability rating greater than 30 percent.


ORDER

The claims for service connection for disability due to 
sinus/rhinitis disorder and disability due to residuals of 
nasal surgery, and service connection for a back disability 
are denied as not well-grounded.

A 30 percent rating is granted for migraine headaches subject 
to the law and regulations governing the award of monetary 
benefits.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

